DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 1/13/2022.
Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to n abstract idea without significantly more. 
Claims 1-20 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 19 and product Claim 18.  Claim 1 recites the limitations of:
A method of enabling secure credit push transactions from a first financial institution to a second financial institution, the method comprising: 
generating a credential that includes a bank routing number of the second financial institution and an account number of an account held at the second financial institution; 
receiving a selection of the first financial institution over a graphical user interface operated by the second financial institution; 
in response to the selection of the first financial institution, prompting a user of the graphical user interface to input login information for accessing an online account associated with the first financial institution; and, 
in response to the input of the login information, pushing the credential to a server operated by the first financial institution to be stored in an external account module of the first financial institution.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 1, 18 and 19 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite A non-transitory program storage medium on which are stored instructions executable by a processor or programmable circuit to perform operations (claim 18): a first server  and  a second server (Claim 19). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 18, and 19 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0037] and [0038] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 18, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-17, and 20 further define the abstract idea that is present in their respective independent claims 1, 18, and 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-17 and 20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salama (PG PUB US 2016/0092868 A1) in view of Novac (PG PUB US 2016/0300225 A1).


Regarding claims 1, 18 and 19 

A method of enabling secure credit push transactions from a first financial institution to a second financial institution, the method comprising: generating a credential that includes a bank routing number of the second financial institution and an account number of an account held at the second financial institution; (See at least Salama [0059] and [0060] :[0059]  the transaction data records may identify corresponding financial services transactions (e.g., electronic funds transfer (EFT) transactions) between financial services accounts of user 110. For example, the transaction data records may identify payments executed and/or scheduled by user 110 between a source account held by user 110 at the financial instruction (e.g., a checking or savings account) and one or more destination accounts associated with a third party (e.g., account linked to a credit card issued by another financial institution, an account linked to a gym membership, an account linked to a financial institution servicing a mortgage, etc.). and [0060]  the transaction data records may identify transaction details (e.g., date, time, amount) and information identifying the source and destination accounts (e.g., account numbers, BINs identifying the source and destination financial institutions, bank routing numbers, card expiration dates, card security codes, and information identifying the source and destination account holders).

receiving a selection of the first financial institution over a graphical user interface operated by the second financial institution; (See at least Salama [0060] For example, user 110 may, through a web page or other digital portal of the financial institution displayed by client device 104, request that system 140 initiate and execute a transfer of funds between a source checking account at the financial institution and a destination account of a credit card issuer (e.g., in satisfaction of an outstanding credit card bill). In some aspects, the transaction data records may identify transaction details (e.g., date, time, amount) and information identifying the source and destination accounts (e.g., account numbers, BINs identifying the source and destination financial institutions, bank routing numbers, 
in response to the selection of the first financial institution, prompting a user of the graphical user interface to input login information for accessing an online account associated with the first financial institution; and, (See at least Salama [0059] In other instances, the transaction data records may identify corresponding financial services transactions (e.g., electronic funds transfer (EFT) transactions) between financial services accounts of user 110. For example, the transaction data records may identify payments executed and/or scheduled by user 110 between a source account held by user 110 at the financial instruction (e.g., a checking or savings account) …  The data records may include, for the initiated or scheduled transactions, information identifying the source account, information identifying the destination account, a BIN identifying a financial institution associated with the destination account.
in response to the input of the login information, pushing the credential to a server operated by the first financial institution to be stored in an external account module of the first financial institution.   (See at least Salama [0060],[0089] [0060] and [0020]: [0060] “the initiated or scheduled transactions may include a “push” transaction in which user 110, via client device 104, configures system 140 to perform an EFT transaction from a checking of savings account held at the financial institution to a corresponding destination account associated with a third party (e.g., a credit card issuer, etc.).” [0089] “The login credentials may include, but are not limited to, a user name, a password, and/or an additional unique identifier associating the financial institution and user 110 (e.g., a PIN). Further, in some instances, client device 104 may be configured to present a login prompt or screen to user 110 within a graphical user interface (GUI) associated with the mobile wallet application, and the presented login prompt or screen may request that user 110 provide login credentials as input to client device 104.” [0090] Upon receipt of the login credentials, client device 104 may authenticate user 110 in step 406 by comparing the received login credentials against stored authentication information associated with one or more authenticated users (e.g., within data repository 144). And [0021] “In certain aspects, additional software applications may, when executed by client device 104, cause client device 104 to send information to be stored in a memory remote to client device 104 and/or receive information stored in a memory remote to client device 104 (e.g., memory associated with server 142, such as data repository 144). “ 

However, Salama does not specifically teach “graphical user interface operated by a second financial institution

However, Novac teaches at least at [0230] In the third exemplary scenario, as shown in FIG. 15-17, receiving participant 1060 can provide payment application 1531 to sender 1010. Similar to other payment applications described above, payment application 1531 can be used to pay one or more bills and/or other financial obligations. For example, receiving participant 1060 and application service provider 1530 can be Capital One, and sending participant 1040 can be USAA. In this exemplary scenario, a Capital One customer, such as sender 1010, can use sender system 1020 to log onto a direct payment website, such as payment application 1531 from Capital One to pay the customer's Capital One credit card (e.g., billing account 1061) from a DDA account held by the customer at USAA (e.g., sender account 1041). 

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the system for generating and administering mobile applications using per-loaded tokens of Salama with payment real-time funds availability of Novac since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided for “sending a response through the network to the first entity in real-time after receiving the inquiry.” (Novac [0044]) Therefore, Claims 1, 18 and 19 are obvious over the disclosure of Salama in view of Novac. 


Regarding claim 2
The method of claim 1, further comprising, prior to said receiving the selection of the first financial institution, storing the credential in a database accessible by a server operated by the second financial institution. (See at least Salama [0025] and [00901]: [0025] Data repository 144 may also be configured to store information relating to business entity 150. In certain aspects, data repository 144 may be configured to store data identifying one or more customers of business entity 150 (e.g., customer profile data), financial account data associated with the customers (e.g., account data), data identifying transactions involving one or more customers of business entity 150 (e.g., transaction data), data derived from governmental or approved forms of authenticating identification (e.g., KYC credential data). [0090] Upon receipt of the login credentials, client device 104 may authenticate user 110 in step 406 by comparing the received login credentials against stored authentication information associated with one or more authenticated users (e.g., within data repository 144).

Regarding claim 3

Salama does not specifically teach “The method of claim 2, wherein said pushing the credential includes retrieving the credential from the database and pushing the retrieved credential from the server operated by the second financial institution to the server operated by the first financial institution.”
However, Novac teaches at least at: [0081] In many embodiments, workflow 200 can continue with an activity 214 of first financial institution 202 sending an inquiry to system 203, and/or system 203 receiving the inquiry from financial institution 202. In a number of embodiments, the inquiry can be sent from first financial institution 202 to system 203 in real-time after activity 212 of first financial institution 202 receiving the payment item. In several embodiments, the inquiry can include information from the payment item identifying the account of the payor, the financial institution (e.g., second financial institution 204) maintaining the account of the payor, information regarding the requestor, the channel through which the request was made, the type of transaction, and/or other information. For example, in some embodiments, the inquiry can include: (1) the routing number (e.g. American Bankers Association (ABA) routing transit number (RTN)) specified by the payment item; (2) the account number specified by the payment item;”


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the system for generating and administering mobile applications using per-loaded tokens of Salama with payment real-time funds availability of Novac since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided for “sending a response through the network to the first entity in real-time after receiving the inquiry.” (Novac [0044]) Therefore, Claim 3 is obvious over the disclosure of Salama in view of Novac. 

Regarding claim 8  

The method of claim 1, further comprising receiving a selection of the account held at the second financial institution over the graphical user interface.  [0039] and [0059]: [0039] In response to a successful authentication, system 140 may initiate an authenticated communications session with client device 104 and provide client device 104 with information identifying one or more digital banking services available to user 110, which client device 104 may process and render for presentation to user 110 within a corresponding web page or graphical user interface (GUI). By way of example, user 110 may, through client device 104, view a portion of the web page that describes a mobile wallet service provided by the financial institution (e.g., an advertisement for the mobile wallet service), and user 110 may click, tap, or otherwise select a region within the displayed web page to request access to the mobile wallet service. And [0059]  For example, the transaction data records may identify payments executed and/or scheduled by user 110 between a source account held by user 110 at the financial instruction (e.g., a checking or savings account) and one or more destination accounts associated with a third party (e.g., account linked to a credit card issued by another financial institution, an account linked to a gym membership, an account linked to a financial institution servicing a mortgage, etc.).  


Regarding claims 13
The method of claim 1, wherein said generating the credential is in response to the input of the login information. (See at least Salama [0089] and [0090]: [0089] client device 104 may be configured to execute the installed mobile wallet application (e.g., in response to a request from user 110, and receive one or more login credentials associated with user 110 (e.g., in step 404). The login credentials may include, but are not limited to, a user name, a password, and/or an additional unique identifier associating the financial institution and user 110 (e.g., a PIN). [0090] Upon receipt of the login credentials, client device 104 may authenticate user 110 in step 406 by comparing the received login credentials against stored authentication information associated with one or more authenticated users (e.g., within data repository 144).

Regarding claim 14
The method of claim 1, wherein said generating the credential is in response to an opening of the account held at the second financial institution.  (See at least Salama [0037] For example, user 110 may, via client device 104, access a web page associated with the financial institution that may be presented by client device 104. In one aspect, user 110 may be an existing customer of the financial institution, and may enter one or more authentication credentials (e.g., a user name, a password, an account number, and a personal identification number) into the accessed web page. In other aspects, user 110 may represent a new customer of the financial institution, and upon accessing the web page, user 110 may, via client device, register for digital banking with the financial institution, and may obtain authentication credentials that enable user 110 to access one or more digital banking services provided by the financial institution.)

Regarding claim 15

Salama does not specifically teach “The method of claim 1, wherein the graphical user interface is a graphical user interface of a mobile application operated by the second financial institution.”
However, Novac teaches at [0230] In the third exemplary scenario, as shown in FIG. 15-17, receiving participant 1060 can provide payment application 1531 to sender 1010. Similar to other payment applications described above, payment application 1531 can be used to pay one or more bills and/or other financial obligations. For example, receiving participant 1060 and application service provider 1530 can be Capital One, and sending participant 1040 can be USAA. In this exemplary scenario, a Capital One customer, such as sender 1010, can use sender system 1020 to log onto a direct payment website, such as payment application 1531 from Capital One to pay the customer's Capital One credit card (e.g., billing account 1061) from a DDA account held by the customer at USAA (e.g., sender account 1041).

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the system for generating and administering mobile applications using per-loaded tokens of Salama with payment real-time funds availability of Novac since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided for “sending a response through the network to the first entity in real-time after receiving the inquiry.” (Novac [0044]) Therefore, Claim 15 is obvious over the disclosure of Salama in view of Novac. 


Regarding claims 17
The method of claim 15, wherein the mobile application comprises a mobile banking application.  (See at least Salama [0089] In certain aspects, client device 104 may be configured to execute the installed mobile wallet application (e.g., in response to a request from user 110, and receive one or more login credentials associated with user 110 (e.g., in step 404). The login credentials may include, but are not limited to, a user name, a password, and/or an additional unique identifier associating the financial institution and user 110 (e.g., a PIN).)


Regarding claim 20 

The system of claim 19, further comprising a user device operable to present the graphical user interface to the user, wherein the selection of the first financial institution and the inputting of the login information are via the user device.  (See at last Salama [0060] and [0089[: [0060]  For example, user 110 may, through a web page or other digital portal of the financial institution displayed by client device 104, request that system 140 initiate and execute a transfer of funds between a source checking account at the financial institution and a destination account of a credit card issuer (e.g., in satisfaction of an outstanding credit card bill). In some aspects, the transaction data records may identify transaction details (e.g., date, time, amount) and information identifying the source and destination accounts (e.g., account numbers, BINs identifying the source and destination financial institutions, bank routing numbers, card expiration dates, card security codes, and information identifying the source and destination account holders).   [0089] Further, in some instances, client device 104 may be configured to present a login prompt or screen to user 110 within a graphical user interface (GUI) associated with the mobile wallet application, and the presented login prompt or screen may request that user 110 provide login credentials as input to client device 104.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Salama (PG PUB US 2016/0092868 A1) in view of Novac (PG PUB US 2016/0300225 A1) and further in view of Poornachandran (PG PUB US 2014/0188719 A1).  
Regarding claim 4
Salama does not specifically teach: The method of claim 1, further comprising, prior to said receiving the selection of the first financial institution, storing the credential on a device operated by the user.
However, Poornachandran teaches at least at [0052] “a user may initiate an e-wallet transaction with a device (hereafter, "host device"). Such a device may be an e-wallet certified device that includes an e-wallet within a secure execution environment (e.g., device 100 in FIG. 1). Initiation of the transaction may occur, for example, by a user invoking or making inputs to a user interface associated with an e-wallet (e.g., EWUI 114 in FIG. 1). At block 303, an authentication operation may be performed on the credentials of the user of the device. As described above, such authentication operation may be performed by the host device and/or by a remote authentication server. In any case, the credentials supplied by the user of the host device may be used identify and select an appropriate e-wallet policy (or policies) and user profile (or profiles) for governing the proposed transaction.” 

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the system for generating and administering mobile applications using per-loaded tokens of Salama with the multi user electronic wallet of Poornachandran since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided for “the systems and methods may share an e-wallet among multiple users on a single device.” (Poornachandran (abstract)) Therefore, Claim 4 is obvious over the disclosure of Salama and Novac in view of Poornachandran. 


Regarding claim 5 
Salama does not specifically teach: The method of claim 4, wherein said storing the credential on the device operated by the user includes storing the credential in an encrypted digital wallet located on the device.  
However, Poornachandran teaches at least at [0043] and [0044]:[0043] “The user profiles described herein may also include security indicia. As examples of such security indicia, non-limiting mention is made of keys (e.g., public keys), cipher information” and [0044] “such authentication operations involve comparing credentials supplied by a user that initiates an e-wallet transaction to credentials associated with e-wallet policies and user profiles associated with an e-wallet. Alternatively or additionally, such authentication operations may involve so-called remote attestation, in which a remote authentication server may be used to validate the identity of a user and a device initiating an e-wallet transaction. As may be appreciated, such a process may facilitate the identification and use of an appropriate user profile and/or e-wallet profile for a proposed e-wallet transaction.” 


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the system for generating and administering mobile applications using per-loaded tokens of Salama with the multi user electronic wallet of Poornachandran since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided for “the systems and methods may share an e-wallet among multiple users on a single device.” (Poornachandran (abstract)) Therefore, Claim 4 is obvious over the disclosure of Salama and Novac in view of Poornachandran. 


Regarding claim 6
The method of claim 4, wherein said pushing the credential includes pushing the credential from the device operated by the user to the server operated by the first financial institution.  (See at least Salama [0060],[0089] [0060] and [0020]: [0060] “the initiated or scheduled transactions may include a “push” transaction in which user 110, via client device 104, configures system 140 to perform an EFT transaction from a checking of savings account held at the financial institution to a corresponding destination account associated with a third party (e.g., a credit card issuer, etc.).” [0089] “The login credentials may include, but are not limited to, a user name, a password, and/or an additional unique identifier associating the financial institution and user 110 (e.g., a PIN). Further, in some instances, client device 104 may be configured to present a login prompt or screen to user 110 within a graphical user interface (GUI) associated with the mobile wallet application, and the presented login prompt or screen may request that user 110 provide login credentials as input to client device 104.” [0090] Upon receipt of the login credentials, client device 104 may authenticate user 110 in step 406 by comparing the received login credentials against stored authentication information associated with one or more authenticated users (e.g., within data repository 144). And [0021] “In certain aspects, additional software applications may, when executed by client device 104, cause client device 104 to send information to be stored in a memory remote to client device 104 and/or receive information stored in a memory remote to client device 104 (e.g., memory associated with server 142, such as data repository 144).”

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salama (PG PUB US 2016/0092868 A1) in view of Novac (PG PUB US 2016/0300225 A1) and further in view of Drury (PG PUB US 2015/0220889 A1).  

Regarding claim 7
Salama does not specifically teach: The method of claim 1, wherein the graphical user interface displays a list of financial institutions and the selection of the first financial institution is from the list of financial institutions.  
However Duruy teaches at least at [0090] and 0092]: [0090] “FIG. 9 is an interface diagram depicting an example user interface 900 for configuring bank options for a customer.” And [0092] Element 930 includes radio buttons to allow the user to select a bank from a list of banks for the user. In other example embodiments, a drop-down list or other selector is used.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the system for generating and administering mobile applications using per-loaded tokens of Salama with system of direct account transfer of Drury  since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[t]he financial institution and the payment initiator may exchange public keys, to enable the secure exchange of data.” (Drury [0023]) Therefore, Claim 7 is obvious over the disclosure of Salama and Novac in view of Drury. 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Salama (PG PUB US 2016/0092868 A1) in view of Novac (PG PUB US 2016/0300225 A1) and further in view of Winfield- Chislett (PG PUB US 2020/0226564 A1).  


Regarding claim 9
Salama does not specifically teach: “wherein the graphical user interface displays a list of accounts held by the user at the second financial institution and the selection of the account is from the list of accounts.  
However, Winfield- Chislett teaches at least at [0088] an API call to the online banking software is made to obtain the list of accounts and PANs, using the authentication token transmitted to the trusted intermediary system 4 at step S6.17 (step S6.21). Thereafter, a list of accounts is sent to the trusted intermediary system 4 application (step S6.23), which generates an account selection page for display to the user (step S6.25), enabling the user to select an account and submit their selection to the trusted intermediary system 4 application (step S6.27).

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the system for generating and administering mobile applications using per-loaded tokens of Salama with payment system of Winfield- Chislett since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “provide a means of identifying an issuing bank from a plurality of issuing banks as one which is to be utilized in a given transaction and facilitate a user specifying, in real time in relation to the given transaction, a particular bank account that is to be used to deduct funds for that transaction.” (Winfield- Chislett (abstract)) Therefore, Claim 9 is obvious over the disclosure of Salama and Novac in view of Winfield- Chislett. 

Regarding claim 10
Salama does not specifically teach: “wherein said prompting the user of the graphical user interface to input the login information includes redirecting the user to a URL associated with the first financial institution.”
However, Winfield- Chislett teaches at least at [0046] The trusted intermediary 10 then performs a lookup to obtain the URL of the relevant issuing bank and sends a redirection instruction to the user's browser, causing the user's browser to be redirected to the online login page corresponding to their identified issuing bank (step S409).

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the system for generating and administering mobile applications using per-loaded tokens of Salama with payment system of Winfield- Chislett since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “provide a means of identifying an issuing bank from a plurality of issuing banks as one which is to be utilized in a given transaction and facilitate a user specifying, in real time in relation to the given transaction, a particular bank account that is to be used to deduct funds for that transaction.” (Winfield- Chislett (abstract)) Therefore, Claim 10 is obvious over the disclosure of Salama and Novac in view of Winfield- Chislett. 

Regarding claim 11

Salama does not specifically teach: The method of claim 10, wherein said redirecting the user to the URL associated with the first financial institution includes providing the user with a token to be exchanged with the first financial institution.  

However, Winfield- Chislett teaches at least at [0087] and [0088]: [0087] the trusted intermediary system 4 retrieves the URL of the bank's sign-in page from the data stored in the database DB1 and sends this to the iFrame (step S6.11), causing the user's browser to direct the user to their online banking web page (step S6.13).  [0088] The user U1 then enters their online banking details (step S6.13); assuming sign in to be successful, the bank software activates a self-expiring token (step S6.15). The token can be used for any API calls as proof of authentication, and accordingly is returned to the iFrame, together with an instruction to redirect the iFrame back to the trusted intermediary system 4 (step S6.17). The redirection instruction triggers a request message to be sent to the trusted intermediary system 4 application, instructing the trusted intermediary system 4 application to request a list of accounts for the user (step S6.19) from the banking software. Accordingly an API call to the online banking software is made to obtain the list of accounts and PANs, using the authentication token transmitted to the trusted intermediary system 4 at step S6.17

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the system for generating and administering mobile applications using per-loaded tokens of Salama with payment system of Winfield- Chislett since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “provide a means of identifying an issuing bank from a plurality of issuing banks as one which is to be utilized in a given transaction and facilitate a user specifying, in real time in relation to the given transaction, a particular bank account that is to be used to deduct funds for that transaction.” (Winfield- Chislett (abstract)) Therefore, Claim 11 is obvious over the disclosure of Salama and Novac in view of Winfield- Chislett. 

Regarding claim 12

Salama does not specifically teach: The method of claim 10, wherein said redirecting the user to the URL associated with the first financial institution includes providing the user with a token to be exchanged with the first financial institution.  
However, Winfield- Chislett teaches at least at [0074] Authentication of a user into the SSP service for payment transactions can be performed directly with the trusted intermediary 10 according to any one of the 3 known categories listed below, or via the user's online bank, in which case the user logs into their online banking account (using one of the three categories listed below), whereupon the banking system software re-directs the user back to the trusted intermediary 10.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the system for generating and administering mobile applications using per-loaded tokens of Salama with payment system of Winfield- Chislett since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “provide a means of identifying an issuing bank from a plurality of issuing banks as one which is to be utilized in a given transaction and facilitate a user specifying, in real time in relation to the given transaction, a particular bank account that is to be used to deduct funds for that transaction.” (Winfield- Chislett (abstract)) Therefore, Claim 12 is obvious over the disclosure of Salama and Novac in view of Winfield- Chislett. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Salama (PG PUB US 2016/0092868 A1) in view of Novac (PG PUB US 2016/0300225 A1) and further in view of Cozens (US 2016/0180317 A1).  

Regarding claim 16
Salama does not specifically teach: wherein the mobile application comprises a peer-to-peer payment application.  
However Cozen teaches at least at: [0038] The user device 110 may include a P2P payment application 115. The P2P payment application 115 can interact with the communication application 112 or be embodied as a companion application of the communication application 112 and execute within the communication application 112. The P2P payment application 115 may further be embodied as a companion application of the digital wallet application module 111 and execute within the digital wallet application module 111.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the system for generating and administering mobile applications using per-loaded tokens of Salama with the offline peer-to-peer transactions of Cozens since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “conducting a transfer of funds from the payment account of the user to the payment account of the counter-party.” (Cozen (abstract)) Therefore, Claim 16 is obvious over the disclosure of Salama and Novac in view of Cozen. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693